Title: John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 1 February 1784
From: Adams, John
To: Willink, Van Staphorst, and De la Lande & Fynje


        
          Gentlemen
          The Hague February 1. 1784
        
        I have just received your Favour of Yesterday and thank you for the Promptitude with which you answered mine of the 29. Ult.
        I have been informed particularly by the two worthy Pensionaries, Vanberckel and Vischer, as well as by your Letter, of the Difficulties of Succeeding with your venerable Regency, and therefore See no hopes of Saving the Bills but in the Plan of a new Loan, or in that which you propose, which I fully agree with you is much better for many Reasons.
        Your Judgment in these Things, is much better than mine, and therefore, if We cannot do better, in your opinion, I will agree with you to the Sacrifice of 4 to 5 Per Cent, for all the Extraordinary Gratifications and Allowances
        I have not received from any Quarter, before I received your Letter, the least Intimation, that the Bank of Philadelphia had Stopped Payment, on Account of false Notes in Circulation. And I cannot credit Such a Report because, if it were true, it would have been most industriously Spread in Europe, with all its Details and Evidence, by the many Ennemies We have among the Stock jobbers in England and Elsewhere.
        With &c
      